Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered October 19, 1999, convicting defendant, upon his plea of guilty, of attempted burglary in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied 534 US —, 122 S Ct 224). Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.